MEMORANDUM OPINION AND ORDER
REYNOLDS, Chief Judge.
This is a companion case to Bruno v. Kenosha, et al., 333 F.Supp. 726 (E.D. Wis.1971), decided earlier today. Procedurally and factually it is identical with those eases except that this action was commenced on July 8, 1971, and on that date this court entered an ex parte temporary restraining order.
For the reasons set out earlier today in my opinion in Bruno v. Kenosha, I conclude that I should request the convening of a three-judge court, and that pursuant to Title 28 U.S.C. § 2284(3) the temporary restraining order presently outstanding should be continued.
*732On the basis of the record before me, including the affidavit and verified complaint of the plaintiff, representations of counsel, and a hearing in this matter, I find for purposes of Title 28 U.S.C. § 2284(3) and for no other purpose that irreparable damage will result if the outstanding temporary restraining order is not continued.
It is therefore ordered, pursuant to Title 28 U.S.C. § 2284(3), that the temporary restraining order presently outstanding in this matter be and it hereby is continued until further order of the court.